 1

 2

 3

 4

 5

 6

 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     PIERRE SAINT-FLEUR, ,                               CASE NO. 1:18-cv-01517-LJO-SAB
11
                                 Plaintiff,              ORDER RE STIPULATION TO EXTEND
12                                                       TIME TO FILE A RESPONSIVE
     v.                                                  PLEADING
13
     HERMAN BARRETTO, et al.,                            (ECF No. 11)
14
                                 Defendants.
15

16

17

18          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendants shall

19 file a responsive pleading on or before February 14, 2019.
20
     IT IS SO ORDERED.
21

22 Dated:     January 9, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25
26

27

28

29
                                                     1
30
